Order filed December 19, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-13-00701-CV
                                    ____________

                        NATHANIEL JONES, Appellant

                                        V.

           HOUSTON POLICE DEPARTMENT, ET AL, AppelleeS


                    On Appeal from the 133rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-25627

                                    ORDER

      Appellant’s brief was due December 9, 2014. No brief or motion for
extension of time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before
January 21, 2014, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).



                                       PER CURIAM